In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-800V
                                       Filed: June 9, 2016
                                       Not for Publication

*************************************
CHRISTINA BRETHAUER,                         *
                                             *
               Petitioner,                   *
                                             *         Attorneys’ fees and costs decision;
 v.                                          *         respondent does not object
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
                                             *
*************************************
Diana L. Stadelnikas Sedar, Sarasota, Florida, for petitioner.
Lisa A. Watts, Washington, DC, for respondent.

MILLMAN, Special Master


                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On July 28, 2015, petitioner filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. §§ 300aa-10–34 (2012) (“Vaccine Act”) alleging that she suffered spinal cord
myelitis as a result of the influenza (“flu”) vaccine she received on October 9, 2013. Pet. at ¶¶ 2,
4. On May 18, 2016, the undersigned issued a decision awarding compensation to petitioner
based on the parties’ stipulation.


1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
        On June 9, 2016, petitioner filed an unopposed motion for attorneys’ fees and costs.
Petitioner requests $11,810.30 in attorneys’ fees and $1,381.90 in costs for a total of $13,192.20.
In compliance with General Order #9, petitioner’s counsel states that petitioner incurred no out-
of-pocket expenses in pursuit of her claim.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and the lack of opposition, the
undersigned GRANTS petitioner’s application for attorneys’ fees and costs.

        Accordingly, the undersigned awards the total amount of $13,192.20, as a lump sum
in the form of a check payable jointly to petitioner and Maglio Christopher & Toale, PA.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: June 9, 2016                                                               s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2